Citation Nr: 0942599	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for small airway 
obstructive disease, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an increased rate of special monthly 
compensation based on the need for the regular aid and 
attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1945 to September 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's respiratory disability is currently evaluated 
as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6833.  This code section concerns interstitial lung 
disease disorders.  Under the rating criteria, a higher 100 
percent rating is warranted for disability manifested by a 
forced vital capacity (FVC) less than 50 percent of predicted 
value; or diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO(SB)) less than 40 percent 
of predicted value; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale or pulmonary hypertension; or 
requires outpatient oxygen therapy.  The Board observes that 
the criteria in this Diagnostic Code are disjunctive, not 
conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned.)  Therefore, evidence 
of one of the listed findings will suffice for an increased 
disability rating.

The Veteran was afforded a VA respiratory examination in 
December 2007.  The examiner reviewed the report of pulmonary 
function tests conducted in September 2006, and noted that 
further tests would be carried out after the holidays.  In a 
January 2008 addendum, the examiner noted that pulmonary 
function tests were reviewed.  However, he did not provide a 
recitation of all pertinent findings.  Specifically, he did 
not provide full results regarding FVC findings.  Moreover, 
the examination did not address the existence of limited 
maximum exercise capacity or cor pulmonale.  Accordingly, the 
Board has concluded that the examination report is 
insufficient for rating purposes, and that an additional 
examination should be ordered.  

The Board notes that although a Supplemental Statement of the 
Case was issued in April 2009, the report of the December 
2007 VA examination and its January 2008 addendum were 
neither listed under the evidence heading nor addressed in 
the reasons and bases.  Rather, the RO indicated that since 
no new evidence or information had been received, the 60 
percent evaluation was confirmed and continued.  As the 
examination report and addendum bear on the issue of an 
increased rating for small airway obstructive disease, a 
supplemental statement of the case is necessary.  See 38 
C.F.R. § 19.31 (2009).  This defect may be cured following 
completion of development ordered below.

Finally, the Board observes that an October 2008 rating 
decision granted entitlement to aid and attendance benefits 
for the Veteran's spouse.  In December 2008 the Veteran 
submitted a statement which appears to disagree with the 
October 2008 rating decision.  The basis for his disagreement 
is unclear.  In any event, the filing of a Notice of 
Disagreement places a claim in appellate status.  Therefore, 
a Statement of the Case regarding this issue pursuant to 38 
C.F.R. § 19.26 must be issued to the appellant.  As such, 
this issue must be remanded.  Manlincon v. West, 12 Vet. App. 
239, 240- 41 (1999).  

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associated with the record 
the report of pulmonary function tests 
conducted in December 2007 or January 
2008.

2.  Schedule the Veteran for a VA 
respiratory examination to determine the 
severity of the service-connected small 
airway obstructive disease.  The claims 
file, including a copy of this remand, 
must be provided to and reviewed by the 
examiner, and the examiner must state in 
the examination report that such review 
was accomplished. 

All indicated diagnostic tests should be 
conducted, including PFTs which include 
FVC, DLCO(SB), and maximum exercise 
capacity in terms of oxygen consumption.  
X-rays and CT scans should be obtained if 
deemed necessary.  Clarification should 
also be undertaken as to any cardiac 
involvement or hypertension which is or 
is not due to his small airway 
obstructive disease.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.  Clarify the basis of the  Veteran's 
disagreement with the October 2008 rating 
decision which granted entitlement to aid 
and attendance for his spouse.  Based on 
his response, if appropriate, provide him 
with a Statement of the Case pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  

5.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



